Case:17-01274-KHT Doc#:36 Filed:10/09/18               Entered:10/09/18 18:17:15 Page1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                             )
                                   )                 Case No. 09-37480-KHT
BYRON PATTERSON McDANIEL JR.       )
AND LAURA PAIGE McDANIEL           )                 Chapter 13
                                   )
      Debtors.                     )
__________________________________ )
                                   )
BYRON PATTERSON McDANIEL JR.       )
AND LAURA PAIGE McDANIEL,          )
                                   )                 Adversary Proceeding No. 17-01274-KHT
      Plaintiffs,                  )
v.                                 )
                                   )
NAVIENT SOLUTIONS, LLC,            )
                                   )
      Defendant.                   )
_____________________________________________________________________________
   DEFENDANT NAVIENT SOLUTIONS, LLC’S UNOPPOSED MOTION TO STAY
       ADVERSARY PROCEEDING PENDING INTERLOCUTORY APPEAL
_____________________________________________________________________________

         Defendant Navient Solutions, LLC (“NSL”), pursuant to 11 U.S.C. § 105 and Federal Rule

of Bankruptcy Procedure 8007(a)(1) and (e), respectfully requests that the Court stay this

adversary proceeding in its entirety, including the deadline to answer or otherwise respond to the

complaint, pending resolution of NSL’s appeal of this Court’s Order on Motion to Dismiss and

Motion to Strike, entered on September 24, 2018, Dkt. No. 30 (the “Order”). In support, NSL

states as follows:

                              CERTIFICATION OF NON-OPPOSITION

         NSL is authorized to certify to the Court that Plaintiffs do not oppose the stay pending

appeal requested in this motion, in the interest of efficiency and economy. Plaintiffs oppose NSL’s

substantive position in the appeal.




49044823.3
Case:17-01274-KHT Doc#:36 Filed:10/09/18               Entered:10/09/18 18:17:15 Page2 of 6




                                          BACKGROUND

         Plaintiffs filed a joint chapter 13 bankruptcy proceeding in this Court on December 24,

2009. (Case No. 09–37480, Dkt. No. 1.) On July 12, 2017, Plaintiffs filed this Adversary

Proceeding against NSL. (Dkt. No. 1.) In relevant part, they allege that certain loans they obtained

for Laura Paige McDaniel to attend Lakeland College were discharged in their chapter 13

bankruptcy case. (See id. ¶¶ 20–34, 36.) Plaintiffs further allege that subsequent acts by NSL to

collect on the loans violated their discharge injunction. (See id. ¶¶ 38–41.)

         NSL moved to dismiss Plaintiffs’ complaint on October 10, 2017. (Id., Dkt. No. 8.) NSL

asserted two primary arguments supporting the Court’s dismissal of Plaintiffs’ lawsuit. First, that

res judicata (arising from their amended chapter 13 plan and the order confirming it) bars their

claims. (Id. at 12–20.) And second, that Plaintiffs’ loans are excepted from discharge as

“obligation[s] to repay funds received as an educational benefit” under § 523(a)(8)(A)(ii) of the

Bankruptcy Code. (Id. at 19–32.)

         Through the Order, the Court denied NSL’s motion on September 24, 2018. NSL is filing

contemporaneously herewith a Certification to Court of Appeals by All Parties and Unopposed

Petition for Direct, Interlocutory Appeal (“Petition for Direct Appeal”). In the Petition for Direct

Appeal, a copy of which is attached as Exhibit A hereto, NSL seeks leave from the Tenth Circuit,

on an unopposed basis, to present the following questions on direct, interlocutory appeal:

         1.     Did the bankruptcy court err in denying NSL’s motion to dismiss on res
                judicata grounds?

         2.     Did Congress except student loans from discharge in bankruptcy as an
                “obligation to repay funds received as an educational benefit” under
                § 523(a)(8)(A)(ii) of the Bankruptcy Code?




                                                 2
49044823.3
Case:17-01274-KHT Doc#:36 Filed:10/09/18                       Entered:10/09/18 18:17:15 Page3 of 6




         For the reasons that follow, NSL now asks that the Court stay this matter pending the

outcome of NSL’s petition for direct, interlocutory appeal to the Tenth Circuit.1

                                             LEGAL STANDARDS

         Under Bankruptcy Rule 8007, a party may move in the bankruptcy court for “the

suspension … of proceedings in a case or other relief permitted by subdivision (e).” Fed. R. Bankr.

P. 8007(a)(1)(D). In turn, 8007 (e) provides that a bankruptcy court may suspend proceedings in

the case or issue other appropriate orders during the pendency of an appeal. Fed. R. Bankr. P.

8007(e).

         In determining whether to grant a stay pending appeal, courts consider whether the

applicant has made a strong showing of likelihood of success on the merits, whether the applicant

will be irreparably harmed absent a stay, whether the stay will substantially injure the other parties

and where the public interest lies. Lang v. Lang (In re Lang), 414 F.3d 1191, 1201 (10th Cir.

2005) (citing Hilton v. Braunskill, 481 U.S. 770, 776 (1987)). Although the moving party has the

burden on each of the elements, where the moving party establishes that the three “harm” factors

favor a stay, the probability of success requirement is relaxed. F.T.C. v. Mainstream Marketing

Servs., 345 F.3d 850, 852 (10th Cir. 2003).

II.      THE COURT SHOULD STAY THE MATTER PENDING THE APPEAL

         The Court should grant this unopposed motion and stay the adversary proceeding in its

entirety pending NSL’s appeal because all four stay considerations are met here. See In re Lang,

414 F.3d at 1201. Because a sufficient showing on the last three factors regarding the relative




1
  As a protective alternative measure, NSL is also filing contemporaneously herewith an unopposed motion for leave
to appeal the Order to the Tenth Circuit Bankruptcy Appellate Panel, pending the Tenth Circuit’s resolution of the
Petition for Direct Appeal.

                                                        3
49044823.3
Case:17-01274-KHT Doc#:36 Filed:10/09/18                       Entered:10/09/18 18:17:15 Page4 of 6




harms relaxes the first consideration of success on the merits, F.T.C., 345 F.3d at 852, NSL first

addresses the harm factors.

         Without a stay, both sides will be harmed by having to expend time and money on litigation

that may be mooted by the interlocutory appeal. Either of the issues that are the subject of the

interlocutory appeal, if resolved in NSL’s favor, would be dispositive of this matter. Accordingly,

both sides will save the time and expense of litigation that may prove to have been unnecessary if

NSL prevails in the appeal.

         Plaintiffs also agree that a stay will best conserve the parties’ time and expense of litigation

and have stipulated to the direct, interlocutory appeal of these important issues. Thus, the stay will

not substantially injure Plaintiffs.

         The public interest in judicial efficiency and conservation of judicial resources also favors

staying this matter pending the appeal. A stay will avoid the Court expending judicial resources

on pre-trial matters, dispositive motions, and trial.

         At least one other court, when faced with this same situation, stayed the adversary

proceeding pending a direct, interlocutory appeal on the precise issue under § 523(a)(8) that is

presented in NSL’s appeal of this Court’s Order.2 See Crocker v. Navient Solutions, LLC, Adv.

Pro. No. 16-03175 (DRJ) (Dkt. No. 220) at 1 (Bankr. S.D. Tex. April 6, 2018) (copy attached as

Exhibit A to the Petition for Direct Appeal, Exhibit A hereto). The Crocker court reasoned that it

did not “want to go through a long, drawn out, complicated … hearing if [it] turn[ed] out to be

wrong on” the potentially dispositive legal questions. Id. at 12:24-13:1.

         The three “harm” factors thus weigh in favor of a stay. Accordingly, the requirement for

showing a probability of success on the merits is relaxed. F.T.C., 345 F.3d 850, 852. Though the


         2
          The Fifth Circuit accepted the direct, interlocutory appeal and the matter has been fully briefed and is
awaiting potential oral argument before that Court.

                                                        4
49044823.3
Case:17-01274-KHT Doc#:36 Filed:10/09/18                 Entered:10/09/18 18:17:15 Page5 of 6




Tenth Circuit has not spoken on the issues that are the subject of NSL’s interlocutory appeal, this

Court has noted that numerous other courts in the country have already decided that student loans

are excepted from discharge as “obligations to repay funds received as educational benefits” under

§ 523(a)(8)(A)(ii) of the Bankruptcy Code. (See Order at 9 n. 5.). Accordingly, NSL has a

sufficient probability of success on the merits of its appeal to warrant a stay.

                                            CONCLUSION

         For the reasons described, and with the consent of Plaintiffs, NSL respectfully requests that

the Court enter an order staying this matter in its entirety pending NSL’s appeal of the Order. A

form of proposed order is submitted herewith.

         Dated this 9th day of October, 2018.

                                                SHERMAN & HOWARD L.L.C.


                                                /s/ Eric E. Johnson
                                                Eric E. Johnson
                                                Carla R. Martin
                                                633 Seventeenth Street, Suite 3000
                                                Denver, Colorado 80202
                                                Tel: (303) 297-2900
                                                E-Mail: ejohnson@shermanhoward.com
                                                          cmartin@shermanhoward.com

                                                Counsel for Navient Solutions, LLC




                                                  5
49044823.3
Case:17-01274-KHT Doc#:36 Filed:10/09/18              Entered:10/09/18 18:17:15 Page6 of 6




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies the following parties received a true and correct copy of
the foregoing DEFENDANT NAVIENT SOLUTIONS, LLC’S UNOPPOSED MOTION TO
STAY ADVERSARY PROCEEDING PENDING INTERLOCUTORY APPEAL via a
Notice of Electronic Filing transmitted by CM/ECF in accordance with Local Bankruptcy Rule
5005-4(a) on the 9th day of October, 2018:

 Austin Smith
 austin@acsmithlawgroup.com




                                             /s/ Roberta Neal




                                                6
49044823.3
